           Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - -x
NIDAL AYYAD,                                       :
                               Movant,             :
                                                   :
       -v-                                         :
                                                   :   93 Cr. 180 (LAK)
UNITED STATES,                                     :   16 Civ. 4346 (LAK)
                               Respondent. :
- - - - - - - - - - - - - - - - - - - - - - - - - -x




                       MOTION FOR CERTIFICATE OF APPEALABILITY

                                                       Federal Defenders of New York
                                                       Daniel Habib, Esq.
                                                       Attorney for Movant
                                                               Nidal Ayyad
                                                       52 Duane Street—10th Floor
                                                       New York, NY 10007
                                                       Tel.: (646) 484–1724




TO:               Audrey Strauss, Esq.
                  Acting United States Attorney
                  Southern District of New York
                  1 St. Andrew’s Plaza
                  New York, NY 10007
Attn:             Ryan Finkel, Esq.
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 2 of 27




       Pursuant to 28 U.S.C. § 2253(c), Nidal Ayyad moves for a certificate of appealability

(“COA”) from this Court’s memorandum opinion denying his request for plenary resentencing

following the partial grant of his 28 U.S.C. § 2255 motion (Dkt. No. 979). Specifically, this Court

should issue a COA on the question whether Ayyad was entitled to plenary resentencing upon the

vacatur of his Count 10 conviction in light of United States v. Davis, 139 S. Ct. 2319 (2019).

                                        BACKGROUND

       Ayyad was convicted, following a jury trial, of multiple offenses arising from the 1993

bombing of the World Trade Center. 1 He was sentenced to an aggregate term of 1,405 months,

comprised of: “(1) concurrent terms of imprisonment of 685 months, which was designed to be

one month short of his life expectancy, on Counts 1–6 and 8, and (2) two additional mandatory

360-month sentences on each of Counts 9 and 10 (the § 924(c) counts) to run consecutively to

each other and to the 685 months of imprisonment on Counts 1–6 and 8.” Dkt. No. 979, at 2.

       After Johnson v. United States, 576 U.S. 591 (2015) (invalidating 18 U.S.C.

§ 924(e)(2)(B)(ii), residual clause of ACCA’s definition of violent felony, as void for vagueness);

Davis (applying Johnson to 18 U.S.C. § 924(c)(3)(B) residual clause); and United States v. Barrett,

937 F.3d 126 (2d Cir. 2019) (holding that conspiracy to commit Hobbs Act robbery is not 18

U.S.C. § 924(c)(3)(A) crime of violence), Ayyad moved for § 2255 relief. Specifically, Ayyad


1
  The jury convicted Ayyad of: conspiracy to bomb buildings used in interstate and foreign
commerce, to bomb property of the United States, to transport explosives in interstate commerce
for the purpose of damaging or destroying property, and to bomb automobiles used in interstate
commerce, in violation of 18 U.S.C. § 371 (Count 1); bombing a building used in interstate and
foreign commerce, 18 U.S.C.§ 844(i) (Count 2); bombing property of the United States, 18
U.S.C. § 844(f) (Count 3); transporting explosives in interstate commerce for the purpose of
damaging or destroying property, 18 U.S.C. § 844(d) (Count 4); bombing automobiles used in
interstate commerce, 18 U.S.C. § 33 (Counts 5 and 6); assaulting federal officers, 18 U.S.C. § 111
(Count 8); and using and carrying a bomb during and in relation to crimes of violence, namely,
the Count 1 conspiracy and the Count 8 assault, 18 U.S.C. § 924(c)(1) (Counts 9 and 10). See
United States v. Salameh, 261 F.3d 271, 274 (2d Cir. 2001).

                                                 1
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 3 of 27




sought vacatur of his Count 9 and 10 convictions on the ground that the predicate offenses no

longer constituted crimes of violence for purposes of § 924(c). This Court denied the motion as to

Count 9 (which was predicated on assault of a federal officer), granted the motion as to Count 10

(which was predicated on a § 371 conspiracy), and stated that it would enter an amended judgment

vacating Count 10 and reducing Ayyad’s sentence by 360 months. Dkt. No. 959, at 4.

       Before this Court did so, Ayyad requested de novo resentencing on the remaining counts,

arguing that vacatur of a count of conviction requires de novo resentencing under United States v.

Rigas, 583 F.3d 108 (2d Cir. 2009), and United States v. Quintieri, 306 F.3d 1217 (2d Cir. 2002).

Dkt. Nos. 963, 965, 972. Citing his “extraordinary record of post-sentence rehabilitation during his

27 years of incarceration” Ayyad sought to argue for “a reduced sentence which reflects his

contrition and rehabilitative efforts.” Dkt. No. 963, at 1. The government opposed. Dkt. No. 968.

       This Court denied Ayyad’s request, concluding that “the Quintieri default rule” applies

only where “‘the conviction on one or more charges is overturned on appeal and the case is

remanded for resentencing,’” but not “in the habeas context.” Dkt. No. 979, at 4 (quoting 306 F.3d

at 1227–28). Noting the “limited availability” of § 2255 relief, this Court reasoned that “[a] default

rule requiring that the district court hold a de novo resentencing each and every time a defendant

successfully challenges at least one count of a multi-count conviction would be in tension with the

narrow scope of [§] 2255.” Id. at 4–5. And this Court accepted the government’s argument that

“‘the plain text of § 2255 vests this Court with the discretion to determine first the nature of the

relief that ‘may appear appropriate.’” Id. at 5 (quoting Dkt. No. 970, at 3 n.2); see § 2255(b).

       This Court acknowledged that it had discretion to resentence Ayyad de novo, but declined

to exercise that discretion on three grounds. First, “the vacatur of one of the two consecutive 30-

year sentences that themselves were imposed to follow service of the concurrent sentences of one



                                                   2
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 4 of 27




month short of movant’s life expectancy has not altered the ‘knot of calculation’” reflected in the

overall sentence. Dkt. No. 979, at 5–6 (quoting Quintieri, 306 F.3d at 1227–28). Second, Ayyad

had “previously appealed” his sentence, and his arguments had either been “rejected by the Court

of Appeals” or “were waived,” so that “the policies that animate the mandate rule counsel against a

discretionary de novo resentencing.” Id. at 6. Third, there was a “strong likelihood” that any

resentencing would be “entirely academic” in light of the severity of Ayyad’s offenses. Id. at 6–7.

                                           ARGUMENT

I.     This Court Should Issue A COA.

       A.      Section 2253(c)(2) provides that a COA “may issue ... only if the applicant has

made a substantial showing of the denial of a constitutional right.” A federal prisoner satisfies

that standard by “showing that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues presented

were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 860, 893 & n.4 (1983)). “The COA inquiry ... is

not coextensive with a merits analysis.” Buck v. Davis, 137 S. Ct. 759, 773 (2017). “A COA does

not require a showing that the appeal will succeed,” and a court “should not decline the

application for a COA merely because it believes that the applicant will not demonstrate an

entitlement to relief.” Miller-El v. Cockrell, 537 U.S. 322, 337 (2003). Rather, “it is consistent

with § 2253 that a COA will issue in some instances where there is no certainty of ultimate

relief,” and “a claim can be debatable even though every jurist of reason might agree, after the

COA has been granted and the case has received full consideration, that petitioner will not

prevail.” Id. at 337–38. Here, Ayyad satisfies the modest COA standard.

       B.      Reasonable jurists could debate whether Quintieri, Rigas, and United States v.


                                                 3
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 5 of 27




Powers, 842 F.3d 177 (2016) (per curiam) require de novo resentencing when a § 2255 motion

results in vacatur of a count of conviction. Granted, all three cases arose on direct appeal. But

none limits its holding to direct appeals. On the contrary, the logic of these cases applies with

equal force to § 2255 proceedings. Quintieri explains that “[a] district court’s sentence is based on

the constellation of offenses for which the defendant is convicted and their relationship to a

mosaic of facts.” 306 F.3d at 1227. “When the conviction on one or more charges is overturned

on appeal and the case is remanded for resentencing, the constellation of offenses of conviction

has been changed and the factual mosaic related to those offenses that the district court must

consult to determine the appropriate sentence is likely altered.” Id. at 1227–28. Thus, “[f]or the

district court to sentence the defendant accurately and appropriately, it must confront the offenses

of conviction and the facts anew.” Id. at 1228. And in doing so, the court must consider changes

to the “factual mosaic” that have occurred since the original sentencing. E.g., United States v.

Bryson, 229 F.3d 425, 426 (2d Cir. 2000) (per curiam) (post-sentencing rehabilitation); see also

Werber v. United States, 149 F.3d 172, 178 (2d Cir. 1998) (“[T]he district court was required to

resentence Werber in light of the circumstances as they stood at the time of his resentencing.”).

       None of these considerations is exclusive to direct appeals. Where, as here, a district court

grants a § 2255 motion and vacates a count of conviction, “the constellation of offenses of

conviction has been changed,” too. Quintieri, 306 F.3d at 1227–28. And where, as here, more

than 20 years have elapsed since the previous sentencing, the “mosaic of facts, including ... other

relevant behavior of the defendant,” has indeed been “altered.” Id. See infra § I.C (discussing and

documenting Ayyad’s post-sentencing rehabilitation). Consequently, when imposing a new

sentence in this situation, a court “must confront the offenses of conviction and the facts anew,”

as this Court was obliged to do. Id. at 1228. As post-Quintieri cases establish, the vacatur of any



                                                 4
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 6 of 27




count of conviction, no matter how tangential that count may appear, necessitates de novo

resentencing. E.g., United States v. Hertular, 562 F.3d 433, 446 (2d Cir. 2009) (applying Quintieri

and requiring de novo resentencing because reversal of one of four counts of conviction “changes

the ‘constellation of offenses’ relevant to sentencing,” even though “the ‘factual mosaic’ may be

little altered”). “[E]ven in these circumstances, we must vacate the defendant’s sentence and

remand the case to the district court so that it may decide, in the first instance, whether a

conviction on three rather than four counts affects its assessment of the sentencing factors

detailed in 18 U.S.C. § 3553(a).” Id. See also Powers, 842 F.3d at 180–81 (applying Quintieri and

Rigas after vacating one of 13 counts of conviction).

       None of those factors has any less force when the vacatur occurs in § 2255 proceedings.

Indeed, in one part of the opinion, Quintieri described its holding in terms more general than

direct appeal: “Today we conclude that when a resentencing results from a vacatur of a

conviction, we in effect adhere to the de novo default rule.” Id. at 1229 n.6. And in Rigas, this

Court summarized Quintieri in those same general terms: “Quintieri supplies two pertinent rules:

(1) where a count of conviction is overturned—as opposed to an aspect of a sentence—

resentencing must be de novo; and (2) de novo means ‘anew.’” 583 F.3d at 116 (quoting

Quintieri, 306 F.3d at 1228). See also Kaminski v. United States, 334 F.3d 84, 89 n.3 (2d Cir.

2003) (referring, in dictum, to scenario “[w]here a habeas challenge to incarceration results in the

overturning of a conviction, ... so that the defendant must later be resentenced in toto”).

       The reasoning of United States v. Gordils, 117 F.3d 99 (2d Cir. 1997), which refused to

distinguish between direct and collateral review in a similar context, is in accord. In Gordils, the

§ 2255 movants successfully challenged their § 924(c) convictions in light of Bailey v. United

States, 516 U.S. 137 (1995). At the government’s urging, the district court then increased the



                                                  5
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 7 of 27




movants’ sentences on their unchallenged predicate drug trafficking offenses to reflect the

application of a Guideline enhancement for using a firearm, which their § 924(c) convictions had

precluded at their original sentencings. See 117 F.3d at 100–01 (citing U.S.S.G. §§ 2D1.1(b)(1)

and 2K2.4 cmt. n.2). The Circuit affirmed, explaining: “Had we vacated the § 924(c) convictions

of these defendants on direct appeal, the district court would clearly have had jurisdiction to

resentence defendants on the narcotics convictions, including imposing a two-level enhancement

under U.S.S.G. § 2D1.1(b)(1).” Gordils rejected the movants’ argument that “that the situation is

different when a § 924(c) conviction is overturned on collateral review” because “‘an error that

may justify reversal on direct appeal will not necessarily support a collateral attack on a final

judgment.’” 117 F.3d at 103 (quoting Brecht v. Abrahamson, 507 U.S. 619, 634 (1993)). To the

contrary, Gordils concluded: “We see no compelling reason why the legal interdependence of

sentences under the guidelines should not as surely lead us to reconsider related sentences in the

context of collateral attack as it does in the context of a direct appeal.” Id. Gordils contravenes

key premises of this Court’s ruling—namely, that habeas proceedings so differ from direct

review, and that “scope” of § 2255 proceedings is so “narrow”—as to counsel against de novo

resentencing to remedy conviction error. See Dkt. No. 979, at 4–5.

       This Court also pointed to § 2255(b)’s text as conferring discretion upon a district judge to

select the proper remedy in the first instance. Dkt. No. 979, at 5. Notwithstanding that “broad and

flexible remedial authority” (Gordils, 117 F.3d at 103), in at least one other context, the Second

Circuit has adopted a per se rule mandating de novo resentencing following the grant of a § 2255

motion: where the motion is granted because the district court had failed to advise the defendant

of his right to appeal at the original sentencing. United States v. Harris, 209 F.3d 156, 163 (2d

Cir. 2000); Soto v. United States, 185 F.3d 48, 54 (2d Cir. 1999). In Harris, the Circuit identified



                                                  6
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 8 of 27




reversible error in the district court’s failure to conduct a de novo resentencing proceeding

following such a § 2255 grant. 209 F.3d at 163. See also Soto, 185 F.3d at 55–56 (remanding for

fact-finding on movant’s knowledge of appellate rights, but stating that if movant lacked

knowledge, “then [movant’s] sentence shall be vacated and he shall be resentenced de novo”).

These cases establish that § 2255(b), and the flexibility inherent in habeas procedure, do not

foreclose the existence of categorical rules of the type that Ayyad urges here.

       Since Davis, the government has sought, and district judges have conducted, plenary

resentencing in dozens of § 2255 cases following the vacatur of § 924(c) convictions. Typically,

the government seeks plenary resentencing for the purpose of pursuing an increased sentence on

the unchallenged predicate crime of violence. (As in Gordils, the Guideline range on the predicate

often increases due to the application of the firearm enhancement.) E.g., United States v. James,

13 Cr. 836 (SHS) (S.D.N.Y.), Dkt. Nos. 330 (government request for vacatur of § 924(c) count

and resentencing on Hobbs Act conspiracy count), and 343 (government request for increased

sentence on conspiracy count, to equal original aggregate sentence); see also, e.g., Acosta v.

United States, 2019 WL 4140943, at *4 (W.D.N.Y. Sept. 2, 2019) (noting that government

“join[ed]” movant’s request “for a full resentencing hearing” after § 924(c) vacatur). But § 2255

is not a one-way street. If the government can rely on Gordils to pursue plenary resentencing in

service of lengthening a successful movant’s sentence on unchallenged counts, there is nothing in

§ 2255’s text, Gordils, or the Second Circuit’s Quintieri line of decisions that withholds the same

option from a federal prisoner seeking to shorten his sentence on those same counts. Rather, “the

fair course to follow in these circumstances is to conduct a resentencing de novo.” Reyes v.

United States, 944 F. Supp. 260, 265 (S.D.N.Y. 1996) (after vacatur of § 924(c) count, ordering




                                                 7
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 9 of 27




de novo resentencing on predicate drug trafficking count over government’s objection). 2

       C.      Even if Quintieri and Rigas do not require de novo resentencing, reasonable jurists

could debate whether Ayyad merits resentencing as a discretionary matter. While serving a term

of imprisonment that afforded him no realistic prospect of release—at some of the most

restrictive facilities within BOP, including ADX Florence and the Communications Management

Units at USP Terre Haute and USP Marion—Ayyad has amassed an extraordinary institutional

record. He has no disciplinary infractions in more than 22 years. Exh. A (BOP Summary Reentry

Plan—Progress Report), at 3. And he has completed more than 80 educational, rehabilitative, and

vocational programs. Id. at 1–3. His most recent BOP Progress Report depicts a changed man, a

mature and rehabilitated 53-year-old quite different from the youth who committed these offenses

more than a quarter-century ago: “Besides having 20+ years of clear conduct, Ayyad [has] an

overall positive institutional adjustment and professional development. He has developed an

appropriate and professional rapport with staff and is seen as an example in the unit.” Id. at 4.

       Ayyad’s recent experience at USP Hazelton illustrates this transformation. There, Ayyad

has done extensive work as a program facilitator and GED tutor in the Bounce Back Re-Entry

Transition Unit, a specialized housing unit that allows inmates to engage in continuing-education

and release-preparation courses. Exh. A, at 1, 3, 4. His inmate counselor, F. VanKirk, praises

Ayyad’s work in the strongest terms: “[H]e has been a tremendous help with the GED portion of

the program. He works with the students during his work [h]ours as well as his own personal

time. He has never been a disciplinary problem. He volunteers as needed and when asked. He sets



2
  Two other courts have granted COAs in analogous circumstances—indeed, less favorable
circumstances, because they only involved claims of sentencing error—on the question whether
successful § 2255 movants were entitled to de novo resentencing. Troiano v. United States, 918
F.3d 1082, 1086 (9th Cir. 2019); United States v. Thomason, 940 F.3d 1166, 1171 (11th Cir.
2019). Issuance of COAs in these cases all but compels the same result here.
                                                 8
        Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 10 of 27




an example for others within the program to follow.” Exh. B (BOP Letters), Letter of June 11,

2019. So does the GED teacher whom Ayyad assisted: Ayyad “worked during the evening and

weekends ... tutoring other inmates that were preparing to take their official GED tests,” resulting

in “several GED completions.” Exh. B, Letter of J. Ridenour. “Ayyad has a very high level of

math efficiency and can teach complex topics, including some calculus. He had excellent

attendance .... I would highly recommend him as a tutor.” Id. Inmates whom Ayyad tutored credit

their GEDs to him. E.g., Exh. C (Inmate Letters), Letter of Christopher Tyler (“He never gave up

on me, despite my failing the test twice. Mr. Ayyad used to spend his personal time with me to

tutor me and prep me for the test, he sacrificed yard in order to tutor me. It PAID OFF, I obtained

my GED in late 2018. ... I was so happy and felt a great sense of confidence.”). Staff attest that

Ayyad “has been an instrumental part of the formulation and continued success of the Transition

Unit Program the Education GED program at USP Hazelton.” Exh B, Letter of Jan. 3, 2020.

       Ayyad deserves an opportunity to present this and other material as a basis for a reduced

sentence. In Quintieri, the Second Circuit held that a § 2255 movant who secured a limited

resentencing—based only on a potential sentencing error, not (as here), vacatur of a count of

conviction—was entitled, as a matter of law, to present evidence of post-sentencing rehabilitation

as grounds for a downward departure. 306 F.3d at 1232 (“To the extent that [the movant] argues

that he should receive a downward departure for rehabilitation that occurred subsequent to his

initial sentencing, this argument is similarly not barred because it is based on ‘intervening

circumstances.’”). Having established conviction error, Ayyad stands on firmer footing. See also,

e.g., Bryson, 229 F.3d at 426 (on remand in direct appeal, defendant entitled to present evidence

of post-sentencing rehabilitation); United States v. Hoey, 2018 WL 4007635, at *3 (S.D.N.Y.

Aug. 22, 2018) (same). This Court justified its refusal to conduct de novo resentencing, in part, on



                                                 9
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 11 of 27




the ground that the Second Circuit had affirmed Ayyad’s sentence in 2001, such that any

available challenges to his sentence were then either “rejected” or “waived.” Dkt. No. 979, at 6.

But Ayyad’s claim of post-sentencing rehabilitation was neither presented nor waived because it

was not then available: only his decades of good behavior and positive institutional adjustment

enable him to advance that claim today. See Quintieri, 306 F.3d at 1232; Hoey, 2018 WL

4007635, at *3 (“Hoey’s purported post-conviction rehabilitation arose after the original sentence

and could constitute an ‘intervening circumstance,’ entitling Hoey to resentencing.”). Moreover,

Ayyad was sentenced under the mandatory Guidelines, and “Quintieri has particular salience in

the post-Booker regime, under which a District Court must make an individualized assessment

based on all the sentencing factors in § 3553(a).” Rigas, 583 F.3d at 116.

        This Court also resisted discretionary resentencing on the ground that Ayyad’s 30-year

sentence on Count 10 was not “‘inextricably tied to other counts.’” Dkt. No. 979, at 6 (quoting

Quintieri, 306 F.3d at 1227). But Rigas clarified that this consideration is only relevant where

there has been sentencing error, not, as here, conviction error. 583 F.3d at 117–18. In Rigas, the

government argued that “Quintieri require[s] de novo resentencing only where ... the ‘spirit of the

mandate’ requires as much (such as when the reversed portion of the conviction is ‘inextricably

linked’ to the remainder of the conviction).” Id. Rigas disagreed with the government’s

interpretation of Quintieri: “[I]t is clear from Quintieri that the ... consideration[] identified by the

government appl[ies] only where an appellate court has reversed part of a sentence, not part of a

conviction.” Id. at 118. In the latter case, a defendant need not show an “inextricable link” or that

the “knot of calculation” has been undone. Rather, upon reversal of “a portion of [his]

conviction,” a defendant is “entitled to be resentenced de novo.” Id.

        Finally, this Court doubted whether the severity of Ayyad’s offenses would permit a non-



                                                   10
         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 12 of 27




life sentence. Dkt. No. 979, at 6–7. But that is only one of the § 3553(a) factors, and Ayyad’s

exemplary conduct over the past two decades has earned him the opportunity to present evidence

relevant to his “history and characteristics,” to the need for incapacitation and deterrence, and to

the need for continued incarceration to rehabilitate him. 18 U.S.C. §§ 3553(a)(1), (a)(2)(B)–(D).

To obtain a COA, Ayyad need not show that he would receive a lower sentence. He need not

even show that he should be resentenced. All he needs to show, at this juncture, is that reasonable

jurists could debate whether he is entitled to a resentencing proceeding, either under the

Quintieri/Rigas default rule, or as a matter of discretion. He has met that low bar.

                                          CONCLUSION

         This Court should issue a COA on the question whether whether Ayyad was entitled to

plenary resentencing upon the vacatur of his Count 10 conviction in light of Davis.

Dated:          New York, New York
                October 15, 2020


                                      Respectfully submitted,

                               FEDERAL DEFENDERS OF NEW YORK, INC.
                               APPEALS BUREAU

                                      By: /s/

                                      DANIEL HABIB
                                      Attorney for Movant
                                              Nidal Ayyad
                                      52 Duane Street, 10th Floor
                                      New York, New York 10007
                                      Tel.: (646) 484–1724




                                                 11
Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 13 of 27




                EXHIBIT A
                       Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 14 of 27


                             Summary Reentry Plan - Progress Report                                                      SEQUENCE: 00150485
                                    Dept. of Justice / Federal Bureau of Prisons                                 Report Date: 01-03-2020
                              Plan is for inmate: AYYAD, NIDAL 16917-050


                                  Facility: HAZ HAZELTON USP                                 Custody Level: IN
                                   Name: AYYAD, NIDAL                                        Security Level: HIGH
                             Register No.: 16917-050                                         Proj. Rel Date: 04-03-2095
                                Quarters: D04-212L                                         Release Method: GCT REL
                                     Age: 52                                          DNA Status: FLM01978 / 09-10-2010
                             Date of Birth: 07-17-1967



Offenses and Sentences Imposed
Charge                                                                                                   Terms In Effect
18:371 CONSP TO DAMAGE BLDG BY USE OF EXPLOSIVE,18:844(I) & 2 EXPLOSIVE                                  685 MONTHS
DESTRUCTION OF PROPERTY, 18:844(F) & 2 EXPLOSIVE DEST OF GOVT PROPERTY,
18:844(D) & 2 I/S TRANS OF EXPLOSIVE, 18:33, 34 & 2 DESTRUCTION OF MOTOR VEHICLE,
18:111 &2 ASSAULT ON FEDERAL OFFICER
18:924(C) & 2 - USING OR CARRYING A DESTRUCTIVE DEVICE DURING A CRIME OF                                 60 YEARS
VIOLENCE

Date Sentence Computation Began: 05-24-1994
Sentencing District: NEW YORK, SOUTHERN DISTRICT
Days FSGT / WSGT / DGCT               Days GCT or EGT / SGT          Time Served                        + Jail Credit - InOp Time
      0 /    0/     27                   1,377                       Years: 26 Months: 9 Days:          + 440     JC - 0     InOp

Detainers
Detaining Agency                                        Remarks
NO DETAINER

Program Plans
Ayyad has adjusted well to USP Hazelton and has graduated the Bounce Back/Transition Re-Entry Program. He currently serves as facilitator and as a
GED tutor.




Current Work Assignments
Facl       Assignment         Description                                                Start
HAZ        D2 RES ORD         D2 RESOURCE ORDERLY                                        02-05-2019
Work Assignment Summary
Currently, Ayyad works on the unit as a GED tutor and facilitator. He assisted the GED teacher in instructing three levels of GED classes (Advanced,
PRE-GED, and Basic.) He also worked during evenings and weekends tutoring other inmates who were preparing to take the final GED Exams. Ayyad
has a very high level of math efficiency and can teach complex topics. He has perfect attendance and often volunteers to assist others when asked. As
a result of his tutoring, the Transition Unit has graduated 8 students with their GED. This amounts to a 50% completion rate on the Blue Side of the
Institution. There are more than 12 others who have passed pre-GED testing. Ayyad also has formulated/designed a math class that he currently
facilitates in the unit called Math Skill Builder for GED Testing.




Current Education Information
Facl     Assignment Description                                                          Start
HAZ        ESL HAS           ENGLISH PROFICIENT                                          06-23-1994
HAZ        GED HAS           COMPLETED GED OR HS DIPLOMA                                 12-19-1994
Education Courses
SubFacl Action               Description                                                 Start                      Stop
HAZ          C               ACE: USP TUTOR TRAINING                                    09-18-2019                  09-20-2019
HAZ          C               ACE: USP TUTOR TRAINING                                    09-25-2018                  09-26-2018
HAZ          C               (EM) INTERVIEW JOB FAIR (2HRS)                             08-02-2018                  08-02-2018
HAZ          C               (EM)INFORMATION JOB FAIR (2HR)                             08-02-2018                  08-02-2018
HAZ          C               USP D2 RESUME/JOB SKILLS CLASS                             05-31-2018                  07-27-20f8
HAZ          C               ACE: USP TUTOR TRAINING                                    09-25-2017                  09-28-2017
Sentry Data as of 01-03-2020                          Summary Reentry Plan - Progress Report                                           Page 1 of 5
                 Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 15 of 27


                      Summary Reentry Plan - Progress Report                          SEQUENCE: 00150485
                            Dept. of Justice / Federal Bureau of Prisons         Report Date: 01-03-2020
                      Plan is for inmate: AYYAD, NIDAL 16917-050

SubFacl Action        Description                                Start             Stop
BSY       C           COMPUTER AIDED INSTR. ORIENT,              04-10-2017        06-19-7017
BSY       C           CALLIGRAPHY-INTRO.                         08-10-2016        02-03-2017
BSY       C           PARENTING 6-UNITS/TUESDAY 1830             08-01-2016        12-16-2016
BSY       C           DATA ENTRY OPERATOR CERTIFICAT             05-27-2016        09-26-2016
BSY       C           RECEPTIONIST CERTIFICATE                   05-27-2016        09-26-2016
BSY       C           STOP THE VIOLENCE;9:00AM                   08-03-2016        09-15-2016
BSY       C           VICTIM IMPACT AWARENESS M-F AM             07-13-2016        08-17-2016
BSY       C           JOB FAIR-INTERVIEW                         08-03-2016        08-03-2016
BSY       C           BUSINESS INTRODUCTION B-UNIT               05-03-2016        06-28-2016
MAR CMU   C           I UNIT BEADING CLASS                       10-13-2015        12-18-2015
MAR CMU   C           CMU CROCHET CLASS                          10-14-2015        12-18-2015
THA CMU   C           TRAINING REC AIDES/INSTRUCTORS             03-31-2015        03-31-2015
THA CMU   C           BOOK CLUB IN CMU                           11-08-2014        12-12-2014
THA CMU   C           ANBS CLASS IN CMU                          11-08-2014        12-12-2014
THA CMU   C           CHARCOAL CLASS IN CMU                      11-08-2014        12-12-2014
THA CMU   C           CMU ACE CHINA 3                            08-04-2014        12-02-2014
THA CMU   C           CMU ACE HEALTH 3                           08-04-2014        11-03-2014
THA CMU   C           BASKETBALL CLASS IN CMU                    07-16-2014        08-22-2014
THA CMU   C           ANBS CLASS IN CMU                          07-16-2014        08-22-2014
THA CMU   C           BOOK CLUB IN CMU                           07-16-2014        08-22-2014
THA CMU   C           CMU ACE DECISION 2                         04-22-2014        07-15-2014
THA CMU   C           CMU ACE CHINA 1                            02-26-2014        05-14-2014
THA CMU   C           CMU ACE HEALTH 1                           12-17-2013        03-14-2014
THA CMU   C           CMU ACE NUTRICIAN 2                        12-17-2013        02-10-2014
THA CMU   C           ADVANCE CALIS CLASS IN CMU                 11-06-2013        12-19-2013
THA CMU   C           AT RISK STAFF TAUGHT NUTRITION             12-12-2013        12-19-2013
THA CMU   C           ADVANCE CALLIGRAPHY CLASS                  11-06-2013        12-19-2013
THA CMU   C           BEGINNING CALLIGRAPHY                      09-11-2013        10-04-2013
THA CMU   C           PARENTING                                  06-24-2013        08-30-2013
THA CMU   C           CMU KEYBOARDING                            05-14-2013        08-05-2013
THA CMU   C           CALISTHENICS                               05-28-2013        08-13-2013
THA CMU   C           CMU KEYBOARDING                            05-04-2012        06-20-2012
FLM       C           THE HUMAN BODY                             05-19-2011        08-10-2011
FLM       C           MATH FROM THE VISUAL WORLD                 09-09-2010        12-01-2010
FLM       C           BOOKS THAT MADE HISTORY 2                  07-08-2010        09-08-2010
FLM       C           BOOKS THAT MADE HISTORY 1                  05-06-2010        07-07-2010
FLM       C           THE UNIVERSE - PART 1                      03-03-2010        05-25-2010
FLM       C           PELOPONNESIAN WAR - PART 2                 03-04-2010        05-05-2010
FLM       C           PELOPONNESIAN WAR - PART 1                 12.31-2009        03-03-2010
FLM       C            HISTORY OF SCIENCE - PART 2               10-29-2009        12-30-2009
FLM       C           HISTORY OF SCIENCE - PART 1                08-27-2009        10-28-2009
FLM       C            ENGINEERING AN EMPIRE                     07-22-2009        10-13-2009
FLM       C            BIOLOGY & HUMAN BEHAVIOR                  06-04-2009        08-26-2009
FLM       C           NOVA                                       04-29-2009        07-21-2009
FLM       C           HISTORY OF NUMBERS                         03-12-2009        06-03-2009
FLM       C           HISTORY OF WORLD WAR II                    02-18-2009        04-28-2009
FLM       C            HISTORY OF EUROPEAN ART PART 2            12-18-2008        03-11-2009
FLM       C            ARCHITECTURAL WONDERS                     12-24-2008        02-17-2009
FLM       C           HISTORY OF EUROPEAN ART PART 1             09-25-2008        12-17-2008
FLM       C            WAR OF 1812 & LIFE OF HITLER              07-23-2008        10-01-2008
FLM       C            SCIENCE WARS                              07-03-2008        09-24-2008
FLM       C            THE VIKINGS - PART 2                      05-01-2008        07-02-2008
FLM       C            THE VIKINGS - PART 1                      02.28-2008        04-30-2008
FLM       C            BIOG: EXPLORERS & EARLY AMERIC            11-14-2007        02-19-2008
FLM       C            FAMOUS GREEKS                             09.13-2007        12-05-2007
FLM       C            A HISTORY OF IMPRESSIONISM                06-21-2007        09-12-2007
FLM       C            PHYSICS IN YOUR LIFE - PART 2             04-19-2007        06-20-2007
Sentry Data as of 01-03-2020            Summary Reentry Plan - Progress Report                  Page 2 of 5
                         Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 16 of 27


                              Summary Reentry Plan - Progress Report                                                       SEQUENCE: 00150485
                                    Dept. of Justice / Federal Bureau of Prisons                                   Report Date: 01-03-2020
                              Plan is for inmate: AYYAD, NIDAL 16917-050

SubFacl Action                Description                                                 Start                        Stop
FLM          C                PHYSICS IN YOUR LIFE - PART 1                               02-15-2007                   04-18-2007
FLM          C                AMER. REVL. + US MEXICAN WAR                                01-24-2007                   04-03-2007
FLM          C                THE AMERICAS IN REVOLUTION                                  03-16-2006                   06-01-2006
FLM          C                PARENTING 2 PROGRAM                                         03-13-2006                   05-19-2006
FLM          C                HISTORY OF ANCIENT EGYPT -1                                 09-29-2004                   12-21-2004
FLM          C                ARGUMENTATION:EFFEC.                                        08-19-2004                   11-10-2004
FLM          C                AGAINST ALL ODDS                                            06-30-2004                   09-28-2004
FLM          C                DISC OF ANCIENT CIVILIZATIONS                               03-18-2004                   06-09-2004
FLM          C                HEALTH EDUCATION CLASS                                      03-15-2004                   05-10-2004
FLM          C                THE JOY OF SCIENCE - PART 3                                 01-08-2004                   03-17-2004
FLM          C                HISTORY OF ANCIENT ROME-PART 2                              01-14-2004                   04-06-2004
FLM          C                HEALTH EDUCATION CLASS                                      10-05-2003                   12-08-2003
FLM          C                THE JOY OF SCIENCE - PART 2                                 07-31-2003                   10-08-2003
FLM          C                THE AFRICANS                                                03-05-2003                   05-06-2003
FLM          C                THE JOY OF SCIENCE - PART 1                                 02-06-2003                   04-16-2003
LEW          W                INDEPEND.COLLEGE                                            11-02-1999                   09-23-2002
LEW          C                LEISURE ACTNOLLEYBALL 2001                                  02-26-2001                   04-12-2001
LEW          C                LEISURE ACTIVITY/SOCCER                                     06-27-1999                   08-01-1999
THA          C                WELLNESS                                                    08-22-1994                   11-07-1994
Education Information Summary
As a college graduate, Ayyad is an effective GED tutor in the unit. His dedication to the program and to assisting others has been essential to the
success of the program. He has assisted in certifying other inmates as facilitators. In addition to his education transcript, Ayyad has completed several
non-ACE courses mostly as part of the Transition Unit/Bounce Back Residential Program. Those programs include: Stop the Violence, Victim Impact,
Anger Management, Cognitive Thinking, Men of Influence, Building Bridges (participant and instructor), First 72 Hours, F.R.E.E., Microsoft Office
Word/Excel/PowerPoint, Resource Center Specialist Facilitator Course, Basic Spanish, Reentry Simulation, Understanding Custody Classification
Points, Self-Advocacy Class. For Ayyads hard work and dedication to the Transition Unit Program, he was recognized with a Certificate of Appreciation
by the D Unit Team,




Discipline Reports
Hearing Date                  Prohibited Acts
07-20-1998                    406 : USING PHONE OR MAIL W/O AUTH
06-05-1997                    104: POSSESSING A DANGEROUS WEAPON
02-27-1996                    328 : GIVING/ACCEPTNG MONEY W/O AUTH
12-03-1993                    398: INTERFERING W/STAFF-MODERATE
11-24-1993                    298 : INTERFERING W/STAFF-HIGH
Discipline Summary
** No notes entered **


ARS Assignments
Faci       Assignment                     Reason                                           Start                       Stop
HAZ               A-DES                   OTHER AUTH ABSENCE RETURN                       02-05-2019                   CURRENT
HAZ               A-DES                   TRANSFER RECEIVED                               07-31-2017                   02-05-2019
BSY               A-DES                   TRANSFER RECEIVED                               03-16-2016                   07-27-2017
MAR CMU           A-DES                   TRANSFER RECEIVED                               07-30-2015                   02-22-2016
THA CMU           A-DES                   OTHER AUTH ABSENCE RETURN                       02-07-2014                   07-30-2015
THA CMU           A-DES                   TRANSFER RECEIVED                               05-15-2012                   02-07-2014
FLM               A-DES                   OTHER AUTH ABSENCE RETURN                       06-03-2008                   04-26-2012
FLM               A-DES                   TRANSFER RECEIVED                               10-04-2002                   06-03-2008
LEW               A-DES                   WRIT RETURN                                     10-14-1999                   09-23-2002
LEW               A-DES                   WRIT RETURN                                     03-22-1999                   09-29-1999
LEW               A-DES                   TRANSFER RECEIVED                               10-21-1997                   01-28-1999
THA               A-DES                   WRIT RETURN                                     01-03-1996                   10-21-1997
THA               A-DES                   US• DISTRICT COURT COMMITMENT                   05-25-1994                   07-22-1995
Current Care Assignments
Sentry Data as of 01-03-2020                           Summary Reentry Plan - Progress Report                                             Page 3 of 5
                          Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 17 of 27


                               Summary Reentry Plan - Progress Report                                                     SEQUENCE:        00150485
                                    Dept. of Justice / Federal Bureau of Prisons                                  Report Date: 01-03-2020
                              Plan is for inmate: AYYAD, NIDAL 16917-050

Assignment                     Description                                               Start
CARE1                         HEALTHY OR SIMPLE CHRONIC CARE                             01-06-2005
CARE1-MH                      CARE1-MENTAL HEALTH                                        07-15-2010
Current Medical Duty Status Assignments
Assignment            Description                                                        Start
REG DUTY
                                                                                                                                                         -I
                              NO MEDICAL RESTR-REGULAR DUTY                              05-30-2012
YES F/S                       CLEARED FOR FOOD SERVICE                                   05-30-2012
Current PTP Assignments
Assignment          Description                                                          Start
CHG UNQUAL                    CHALLENGE UNQUALIFIED                                      08-09-2017
Current Drug Assignments
Assignment       Description                                                             Start
DAP NO INT                DRUG ABUSE PROGRAM NO INTEREST                                 03-27-2017
ED COMP                   DRUG EDUCATION COMPLETE                                        11-26-2018
Physical and Mental Health Summary
 ** No notes entered **


FRP Details
Most Recent Payment Plan
FRP Assignment:       NO OBLG FINANC RESP-NO                  Start: 10-02-2001
Inmate Decision:  AGREED         $125.00          Frequency: QUARTERLY
Payments past 6 months:    $0.00          Obligation Balance: $250,000.00
Financial Obligations
No.        Type               Amount             Balance            Payable                           Status
           ASSMT              $450.00            $25.00             IMMEDIATE                         EXPIRED
                                   ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
2           REST CV           $250,000,000.00   $249,999,800.00    DEFERRED                           WAIVED
                                   - NO ADJUSTMENTS MADE IN LAST 6 MONTHS -
3           FINE COMB         $250,000.00       $250,000.00        DEFERRED                           WAIT PLAN
                                   - NO ADJUSTMENTS MADE IN LAST 6 MONTHS "


Financial Responsibility Summary
** No notes entered **


Release Planning
Ayyad has facilitated several release planning programs and has been instrumental in the Transition Unit Program. He has assisted
                                                                                                                                  many inmates in
their release planning and reentry goals.




General Comments
Besides having 20+ years of clear conduct, Ayyad an overall positive institutional adjustment and professional development.
                                                                                                                              He has developed an
appropriate and professional rapport with staff and is seen as an example in the unit. He continues to assist others in GED classes
                                                                                                                                    and preparing for
testing. He most recently completed the "Catalyst" Course which was a 12 week course designed to use the Wellness Recovery Action
                                                                                                                                        Plan (WRAP) to
create a life by design/A Life Coaching Approach. This was a pre-requisite to more advanced life coaching courses.




Sentry Data as of 01-03-2020                          Summary Reentry Plan - Progress Report                                           Page 4 of 5
          Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 18 of 27


               Summary Reentry Plan - Progress Report                                    SEQUENCE: 00150485
                     Dept. of Justice / Federal Bureau of Prisons                    Report Date: 01-03-2020
               Plan is for inmate: AYYAD, NIDAL 16917-050


                Name: AYYAD, NIDAL
         Register Num' 16917-050
                  Age: 52
          Date of Birth: 07-17-1967
          DNA Status: FLM01978 / 09-10-2010




                         Inmate    (AYYAD, NIDAL,a6fister Num: 16917-050)



                        Date




Chairperson                                           Case Manager

              / — 7— Lou                                                    z-c..)
Date                                                 Date



                                  Summary Reentry Plan - Progress Report                         Page 5 of 5
Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 19 of 27




                 EXHIBIT B
     Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 20 of 27

                                  United States Department of Justice
                                  Federal Bureau of Prisons
                                  Federal Correctional Complex - Hazelton
                                  Post Office Box 450
                                  1640 Sky View Drive
                                  Bruceton Mills, West Virginia 26525
                                  ( 304) 379-5000



                                                    12 March 2019



MEMORANDUM FOR: To Whom It May Concern

Inmate Ayyad, Nidal #16917 is incarcerated at USP Hazelton. He is
currently a participant in the Bounce Back/Transition Re-entry
program. He is in good standing within the program and works on the
unit as a GED Tutor. During his time as a tutor, six participants
have obtained their GED. He works with the students during work hours
and during his own personal time. He has not been disciplinary
problem and always volunteers when needed or when asked. He has set
an example to the other inmates within the program. If you have any
question please feel free to call.




F. VanKirk
D Unit Counselor
                                 United States   Department of Justice
     Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20
                                 Federal
                                                       Page 21 of 27
                                          Bureau of Prisons
                                 Federal Correctional Complex - Hazelton
                                 Post Office Box 450
                                 1640 Sky View Drive
                                 Bruceton Mills, West Virginia 26525
                                 ( 304) 379-5000



                                                  11 June 2019


MEMORANDUM FOR: To Whom It May Concern

Please be advised that Inmate Ayyad, Nidal #16917-050 is incarcerated
at USP Hazelton. He recently graduated from the Bounce Back /
Transition Unit program but remains on the unit as a Mentor and a
f acilitator. Specifically he has been a tremendous help within the
GED portion of the program. He works with the students during his
work ours as well as his own personal time. He has never been a
disciplinary problem.  He volunteers as needed and when asked. He sets
an example for others within the program to follow.




F. VanKirk
D Unit Counselor
   Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 22 of 27




                              United States Department of Justice
                              Federal Bureau of Prisons
                              Federal Correctional Complex - Hazelton
                              Post Office Box 450
                              1640 Sky View Drive
                              Bruceton Mills, West Virginia 26525
                              ( 304) 379-5000

                              January 3, 2020


T o Whom It May Concerm:

This memorandum is in reference to inmate Nidal Ayyad who is
currently serving his time at USP Hazelton since July of 2017.
During his time at USP Hazelton, Ayyad has been housed in the D2
Transition Unit Program. He has served as a program participant
and Facilitator during this time. He has volunteered his time to
assisting in moving the program forward and assisting in tutoring
other inmates in GED. Specifically, Ayyad has worked as a tutor
with an expertise in Mathematics. He has successfully graduated
several participants in GED and aided even more in preparing for
the PRE-GED Testing. He has been an instrumental part of the
f ormulation and continued success of the Transition Unit Program
the Education GED program at USP Hazelton. The Progress Report
completed and dated January 3, 2020, shall serve as an overview
and running transcript of all programs he has completed and
f acilitated in addition to his Bureau of Prisons official
Educational Transcript (PEED) .

Any further information or requests for documentation can be
f ormally requested through the USP Hazelton D-Unit Team and can
be reached at the information provided on the Bureau of Prisons,
USP Hazelton Public Directory.
      Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 23 of 27
To whom it may concern,



Nidal Ayyad, register number, 16917-050, was my GED tutor from June 2017 throughout until
his transfer. Inmate Ayyad assisted me in instructing three different levels of GED classes
(advanced, pre, and basic). He also worked during the evening and weekends times in tutoring
other inmates that were preparing to take their official GED tests. During his tutoring in my
classes, we had several GED completions. Ayyad has a very high level of math efficiency and
can teach complex topics, including some calculus. He had excellent attendance, and would give
me notice if he needed a class off. I would highly recommend him as a tutor.




For further questions, you can reach me at FCC Hazelton, West Virginia.

Thank you,

J. Ridenour Teacher
Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 24 of 27




                 EXHIBIT C
          Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 25 of 27




                                   TO WHOM IT MAY     CONCERN




I, Christopher    Tyler # 41441-007, currently incarcerated at the United States
Penitentiary-Hazelton , WV. I am a Washington D.C. prisoner. I am 42 years old.
I always struggled very hard to pass my GED, specially the math! !a subject that always
confused me and prevented me from obtaining my GED. Being in the ransition Reentry unit
gave access to Mr. Ayyad, the tutor, he simplified the math and was very patient with me
to learn. He never gave up on me, despite my failing the test twice. Mr. Ayyad used to
spend his personal time with me to tutor me and prep me for the test, he sacrificed
yard in order to tutor me. It p AID OFF, I obtained my GED in late 2018. . .1 was so happy
and felt a great sense of confidence. The GED will open many doors for me. I can't thank
Mr. Ayyad for his help enough.

Dated : OCT      14r,   ac,
                              _

ChrisztOphe   Tyler # 41441-007
                    Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 26 of 27

                                       TO WHOM IT MAY CONCERN



   I am Dantay Stephens Reg. Number 43822-007 a Washington D.C. prisoner at the -
    United State Penitentiary-Hazelton, West Virginia. Currently housed in the Reentry
Transition Unit, which designed to help inmates prepare for release back to society. One
of my biggest hurdles to prepare for reentry is I have no high school education. I need my
GED diploma! ! The entire GED testing process was a dreaded task for me. That has changed,
thanks to Mr. Ayyad. He is the GED tutor in the unit. Mr. Ayyad tutoring has made the math
and other topics so simple and easy. He spends his evening hours and weekend tutoring and
preping me for the test. Many times we did not go to the yard so we can prepare!

    Finally I conquered the GED and passed the official test. Now I have the GED diploma,
I grduated on December 13th, 2018. I feel a sense of accomplishment, I can do anything I want
even a college degree. Shortly I will be released with a qualifications to have better jobs
and lead a constructive life. I greatly appreciate Mr. Ayyad's help.

Dated :   /e)-- /5 - 2-43 f/Y



          •
Dantay/Step ,ets,     43822-007
               Case 1:16-cv-04346-LAK Document 19 Filed 10/15/20 Page 27 of 27




                                  TO WHOM IT MAY CONCERN



     My name is JOMOKAYATTA COOK Registration number 31669-171, I am a federal prisoner
incarcerated at the U.S. Penitentiary- Hazelton, West Virginia. Housed in the Transition
Reentry Unit, where Mr. Ayyad is the designated GED Tutor. He helps inmate students in
a class setting and on one-on-one basis. He has tutored me many hours that resulted at the
end in obtaining my GED diploma on August 28, 2018. In few months will re-enter society
equipped with my GED giving me better employment opportunities and more. ...Thanks to
 Mr. Ayyad who was a great help.


Dated : /(.)



                                     -/17/
